Case 1:19-cv-09439-PKC Document 194-2 Filed 02/14/20 Page 1 of 4
Case 1:19-cv-09439-PKC Document 194-2 Filed 02/14/20 Page 2 of 4
           Case 1:19-cv-09439-PKC Document 194-2 Filed 02/14/20 Page 3 of 4
                            CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


18:10:16   1   offering, did Telegram pay individual or entities
18:10:22   2   finder's fees or commissions for bringing investors
18:10:25   3   into the private placement?
18:10:27   4                  MR. DRYLEWSKI:       Objection to form.
18:11:05   5                  THE WITNESS:      I think I mentioned earlier
18:11:06   6   that some of the investors in Stage A failed to meet
18:11:18   7   their obligations under the purchase agreements and
18:11:29   8   didn't transfer the funds that were expected.
18:11:53   9                  Seeing that, we discussed ways and
18:12:04 10    explored ways to make sure we can receive the funds we
18:12:29 11    expected as a result of concluding Stage A as soon as
18:12:39 12    possible, and without getting too distracted with that
18:12:47 13    process due to the fact that from our perspective, and
18:12:54 14    my personal perspective, by that time the private
18:13:03 15    placement process was more or less over, pending these
18:13:17 16    amounts that were still not transferred.
18:13:30 17                   So after that, we entered into finder's
18:13:39 18    fee -- fees agreements with a number of -- a small
18:13:50 19    number of fund managers, which I understand are based
18:14:03 20    in Russia, to help us, to introduce us to -- to help
18:14:08 21    introduce us to potential purchasers that would then
18:14:31 22    explore this opportunity directly with us.              For these
18:14:53 23    services, provided this activity resulted in signed
18:14:59 24    purchase agreements and transfer of funds, we paid
18:15:14 25    finders' fees to those fund managers, or their
                                                                                   170

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
           Case 1:19-cv-09439-PKC Document 194-2 Filed 02/14/20 Page 4 of 4
                            CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


18:15:24   1   entities, more precisely speaking.
18:15:36   2                  It is worth saying that those finding-fees
18:15:52   3   arrangements were strictly limited to non-US investors
18:16:04   4   and were mainly focused on the Russian-speaking
18:16:13   5   market, maybe even exclusively focused on the
18:16:17   6   Russian-speaking markets.
18:16:50   7                  I believe that at the time I reviewed the
18:16:52   8   agreements related to finder's fees, and based on the
18:17:16   9   input I received from the local counsel and other
18:17:19 10    counsel, I got the comfort of knowing that those
18:17:26 11    finders' fees agreements are compliant with local
18:17:33 12    regulations.
18:17:36 13                   MR. TENREIRO:       Let's mark Exhibit 51,
18:17:39 14    please.
18:17:39 15                   MR. DRYLEWSKI:       Were you done with your
18:17:40 16    answer?
18:17:41 17                   THE WITNESS:      Yes.
18:17:41 18                   MR. DRYLEWSKI:       Okay.    Just checking.
18:17:45 19                   MS. CHARMANI:       Jorge, can I have the Bates
18:17:47 20    number, please?
18:17:50 21                   MR. TENREIRO:       It's TLGRM-008-14525.
18:17:57 22    There may be an unredacted version of this that you
18:18:00 23    just produced as well.
18:18:01 24                   MS. CHARMANI:       Okay.
18:18:02 25                   (Exhibit 51 marked for identification.)
                                                                              171

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
